Citation Nr: 0409454	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for HIV-
related illness prior to September 10, 2002, and a rating 
higher than 30 percent as of that date.

2.  Entitlement to service connection for a seizure disorder 
secondary to the 
service-connected HIV-related illness.

3.  Entitlement to service connection for sinusitis secondary 
to the 
service-connected HIV-related illness.

4.  Entitlement to service connection for stomach acid 
secondary to the 
service-connected HIV-related illness.

5.  Entitlement to service connection for restless leg 
syndrome secondary to the service-connected HIV-related 
illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel


REMAND

The veteran served on active duty from November 1985 to 
January 1990.

In September 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, S.C., granted the veteran's 
claim for service connection for 
HIV-related illness and assigned an initial 10 percent rating 
retroactively effective from January 23, 1990, the day 
following his discharge from the military when he was placed 
on the temporary disability retirement list (TDRL).

In April 2001, within the one-year appeal period for timely 
contesting that decision, the veteran submitted a statement 
requesting an increase in the initial rating for his HIV-
related illness.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO denied his claim for a higher rating in 
November 2001.  The RO also denied his additional claims for 
service connection for a seizure disorder, sinusitis, stomach 
acid, and restless leg syndrome secondary to his HIV-related 
illness.  He appealed to the Board of Veterans' Appeals 
(Board).

In April 2003, during the pendency of his appeal, the RO 
increased the rating for the veteran's HIV-related illness to 
30 percent, but with a different effective date from his 
prior rating of September 10, 2002.  The grant of a higher 
rating during this appeal does not represent a total grant of 
the benefit sought, i.e., a maximum scheduler rating.  So 
this claim is still before the Board, as are the other claims 
for secondary service connection.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In his June 2002 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
commonly referred to as a travel Board hearing.  So one must 
be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board hearing at 
the earliest opportunity.  Notify him of the date, 
time and location of his hearing.  Put a copy of 
this letter in his claims file.  If, for whatever 
reason, he decides that he no longer wants this 
type of hearing before a VLJ  of the Board (or any 
other type of hearing before the Board), then he 
should indicate this in writing and it, too, should 
be documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




